Case 1:17-cr-00630-ER Document 344-3 Filed 12/07/20 Page 1 of 3




           (;+,%,7&
        Case 1:17-cr-00630-ER Document 344-3 Filed 12/07/20 Page 2 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STAES OF AMERCA,

               -against-

MARK S. SCOTT,                                             No. S10 17 Cr. 630 (ER)

                       Defendant.                          DECLARATION OF
                                                           ARLO DEVLIN-BROWN


Arlo Devlin-Brown declares the following under penalty of perjury and pursuant to 28 U.S.C.
§ 1746:

1.     Covington & Burling LLP (“Covington”) was engaged by Mark Scott to represent him
       shortly after his arrest on September 5, 2018, for purposes of securing release on bail.

2.     Following release on bail on September 10, 2018, Mr. Scott sought to access funds that
       had not been seized or restricted to pay for defense counsel, including Covington, who he
       wished to maintain on the case.

3.     At the time of his arrest, Mr. Scott had funds in various accounts at UBS. The
       Government obtained seizures warrant on September 4, 2018 and October 5, 2018 for
       three of the accounts, but did not seize funds in four other accounts, including a
       retirement account that had been funded through a prior employer and a 529 account for
       Mr. Scott’s son (the “Unrestrained UBS Accounts”).

4.     On October 1, 2018 Mr. Scott initiated a wire of $1,250,000 to attorney James Nobles
       from the Unrestrained UBS Accounts for payment of legal fees. My understanding is that
       the planned transfer to Mr. Nobles was for the purpose of paying various counsel Mr.
       Scott sought to engage for his defense, including Covington.

5.     On October 4, 2018 Assistant United States Attorney (“AUSA”) Christopher J. DiMase,
       joined by other Government counsel, called me and advised that that the Government
       had contacted UBS and that UBS had decided to block the transfer from the Unrestrained
       UBS Accounts. Counsel for UBS confirmed the same.

6.     Because Mr. Scott was unable to access funds from the Unrestrained UBS Accounts or
       other sources, Covington withdrew from the case in November 2018 and was replaced by
       David Garvin and James Nobles.

7.     Covington reappeared in the case on August 29, 2019 after Mr. Scott was able to raise
       some additional funds for his defense. Mr. Scott owes Covington legal fees of
       $1,104,169 for legal services in this case through October 2020.
       Case 1:17-cr-00630-ER Document 344-3 Filed 12/07/20 Page 3 of 3




8.    On September 17, 2020, counsel for UBS advised me that UBS would require the Court’s
      approval in order to release funds from the Unrestrained UBS Accounts, but would not
      take a position if the parties jointly requested a judicial order seeking such release.

9.    I have spoken to Government counsel on various occasions beginning in September 2020
      to request that the Government join an application to release funds from UBS
      unrestrained accounts for the purposes of satisfying outstanding legal fees. The
      Government has declined to do so.


Executed on: December 7, 2020
             New York, New York

                                                        /s/ Arlo Devlin-Brown




                                             2

